Citation Nr: 1550080	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  13-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected residuals of injury to the left ankle and distal left leg with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 18, 1978, to October 27, 1978. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claim has been since transferred to the RO in Waco, Texas. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's request, he was scheduled for a travel board hearing in September 2015.  He failed to appear for that hearing.  That same day, in a telephone call with an RO employee, the Veteran stated that he was at work, having forgot about his hearing, and requested that his hearing be rescheduled.  As the Veteran has provided good cause for his failure to appear for his hearing, he should be rescheduled for another hearing.  See 38 U.S.C.A. § 20.704(d) (2015).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




